Case 17-59230-jwc          Doc 60       Filed 04/17/20 Entered 04/17/20 15:40:41                     Desc Main
                                        Document      Page 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

   IN RE:                                                )        CHAPTER 13
                                                         )
   KENETTA NATASHE MUHAMMAD                              )        CASE NO. 17-59230-JWC
   AKA KENETTA KELLY                                     )
                              DEBTOR.                    )
   ---------------------------------------------------------------------------------------------------
                                                         )
   THE MONEY SOURCE INC.                                 )
                              MOVANT,                    )
                                                         )        CONTESTED MATTER
   V.                                                    )
                                                         )
   KENETTA NATASHE MUHAMMAD,                             )
   LORETTA KELLY, CO-DEBTOR                              )
   NANCY J. WHALEY, TRUSTEE                              )
                              RESPONDENTS.               )
   ____________________________________)

                                         NOTICE OF HEARING

            NOTICE IS HEREBY GIVEN THAT a Motion for Relief from the Automatic
   Stay has been filed in the above-styled case. In the event a hearing cannot be held within
   thirty (30) days from the filing of the motion for relief from the automatic stay as
   required by 11 U.S.C. §362, Movant waives this requirement and agrees to the next
   earliest possible date, as evidenced by signature below. The undersigned consents to the
   automatic stay (and any related co-debtor stay) remaining in effect with respect to
   Movant until the court orders otherwise.
            HEARING will be held HEARING will be held at 9:30 on May 12, 2020 in
   Courtroom 1203, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303.
            Your rights may be affected by the Court’s ruling on these pleadings. You should
   read these papers carefully and discuss them with your attorney, if you have one in this
   bankruptcy case (if you do not have an attorney, you may wish to consult one). If you do
   not want the Court to grant the relief sought in these pleadings, or if you want the Court
   to consider your views, then you and/or your attorney must attend the hearing. You may
   also file a written response, you must attach a certificate stating when, how and to whom
Case 17-59230-jwc      Doc 60     Filed 04/17/20 Entered 04/17/20 15:40:41              Desc Main
                                  Document      Page 2 of 6


   (including addresses) you served the response. Mail/deliver your response so it is
   received by the Clerk at least two (2) business days before the hearing. The address of
   the Clerk’s office: Clerk, Room 1340, U.S. Courthouse, 75 Ted Turner Drive, SW,
   Atlanta, GA 30303.
          You must also mail a copy to the undersigned at the address below. In the event a
   hearing cannot be held within thirty (30) days from the filing of the motion for relief from
   the automatic stay as required by 11 U.S.C. §362, Movant waives this requirement and
   agrees to the next earliest possible date, as evidenced by signature below. The
   undersigned consents to the automatic stay (and any related co-debtor stay) remaining in
   effect with respect to Movant until the Court orders otherwise.


   Given the current public health crisis, hearings may be telephonic
   only. Please check the “Important Information Regarding Court
   Operations During COVID-19 Outbreak” tab at the top of the GANB
   Website prior to the hearing for instructions on whether to appear in
   person or by phone.


                                                        /s/ Chad R. Simon
                                                        Chad R. Simon
                                                        Georgia Bar No. 646919
                                                        The Chad R. Simon Law Firm, LLC
                                                        Post Office Box 80727
                                                        Atlanta, GA 30366
                                                        chad@chadsimonlaw.com
                                                        (770) 856-9046
Case 17-59230-jwc          Doc 60       Filed 04/17/20 Entered 04/17/20 15:40:41                     Desc Main
                                        Document      Page 3 of 6


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

   IN RE:                                                )        CHAPTER 13
                                                         )
   KENETTA NATASHE MUHAMMAD                              )        CASE NO. 17-59230-JWC
   AKA KENETTA KELLY                                     )
                              DEBTOR.                    )
   ---------------------------------------------------------------------------------------------------
                                                         )
   THE MONEY SOURCE INC.                                 )
                              MOVANT,                    )
                                                         )        CONTESTED MATTER
   V.                                                    )
                                                         )
   KENETTA NATASHE MUHAMMAD,                             )
   LORETTA KELLY, CO-DEBTOR                              )
   NANCY J. WHALEY, TRUSTEE                              )
                              RESPONDENTS.               )
   ____________________________________)

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CODEBTOR
      STAY IMPOSED BY 11 U.S.C. § 1301 WITH WAIVER OF THE 30-DAY
               REQUIREMENT OF 11 U.S.C. SECTION 362(e)

            COMES NOW The Money Source Inc. (“Movant”), a secured creditor in the

   above-captioned case, by and through counsel, and moves this Court to enter an order

   granting its request for relief from the automatic stay imposed by 11 U.S.C. § 362 and

   from the Co-debtor stay imposed by 11 U.S.C. § 1301 with waiver of the 30 day

   requirement of 11 U.S.C. § 362(e) and respectfully shows the Court as follows:

            1.       On May 25, 2017, Debtor filed a petition with the Bankruptcy Court for

   the Northern District of Georgia under Chapter 13 of Title 11 of the United States

   Bankruptcy Code.

            2.       Movant holds a Promissory Note secured by the Security Deed which

   describes real property owned by Debtor and Co-Debtor known as: 2049 Highview Road
Case 17-59230-jwc       Doc 60     Filed 04/17/20 Entered 04/17/20 15:40:41              Desc Main
                                   Document      Page 4 of 6


   South West, Atlanta, Georgia 30311 (“Property”). A copy of the Note, Security Deed

   and Assignment of Mortgage, are attached hereto as Composite Exhibit “A” respectively.

          3.      Debtor executed a Promissory Note secured by a Mortgage or Security

   Deed. The Promissory Note is either made payable to Movant or has been duly indorsed.

   Movant, directly or through an agent, has possession of the promissory note. Movant is

   the original mortgagee or the beneficiary or the assignee of the Security Deed.

          4.      Upon information and belief, the approximate payoff, exclusive of legal

   fees and expenses incurred in the connection with the instant motion, due and owing to

   the Movant as of April 9, 2020 is $224,312.59.

          5.      Based on the Debtor’s schedules, the value of the Property is

   approximately $78,100.00.

          6.    Debtor and Co-Debtor are in breach of the terms of the Chapter 13 Plan,

   Note, and Security Deed by failing to make the necessary post-petition payments and are

   now due for the October 1, 2017 post-petition payment.

   Post-petition arrearages are as follows:

   6 Payments at $1,316.22 for 10/1/2017 through 3/1/2018                       $7,897.32
   15 Payments at $1,474.67 for 4/1/2018 through 6/1/2019                       $22,120.05
   10 Payments at $1,712.89 for 7/1/2019 through 4/1/2020                       $17,128.90
   Suspense Balance                                                             ($386.12)
   Total Post Petition Arrearage                                                $46,760.15


           7.    Cause exists for relief from the automatic stay. Direct post-petition

   mortgage payments are not being made to the Movant as required by the chapter 13 plan.

   As such, Movant’s interests are not adequately protected.

           WHEREFORE, Movant prays the Court as follows:
Case 17-59230-jwc       Doc 60       Filed 04/17/20 Entered 04/17/20 15:40:41        Desc Main
                                     Document      Page 5 of 6


             1.   Modify the Automatic Stay of 11 U.S.C. § 362(a) and the Co-Debtor stay

   imposed by 11 U.S.C. § 1301 to permit Movant to enforce its security interest in the

   Property including but not limited to any non-bankruptcy remedies to foreclose and

   obtain possession;

             2.   Modify Rule 4001(a)(3) of the Bankruptcy Code so that it is not applicable

   in this case and so Movant may immediately enforce and implement this order granting

   relief from the automatic stay;

             3.   In the event relief from the stay is granted, for a determination that the

   plan no longer provide for Movant’s claim pursuant to 11 USC §1322(b)(5) such that

   further compliance with Rule 3002.1 is no longer necessary;

             4.   As an alternative to the relief prayed for above, grant adequate protection

   to Movant for its interest in the Collateral;

             5.   Movant specifically requests permission to communicate with the Debtors

   and Debtor’s counsel to the extent necessary to comply with applicable non-bankruptcy

   law; and

             6.   Grant Movant such other and further relief as the Court deems just and

   proper.

                                                      /s/Chad R. Simon
                                                      Chad R. Simon
                                                      Georgia Bar No. 646919
                                                      The Chad R. Simon Law Firm, LLC
                                                      Post Office Box 80727
                                                      Atlanta, GA 30366
                                                      (770) 856-9046
Case 17-59230-jwc      Doc 60     Filed 04/17/20 Entered 04/17/20 15:40:41              Desc Main
                                  Document      Page 6 of 6


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was
   provided via Regular U.S. Mail and/or Electronic Mail to the parties listed on the
   attached service list, this 17th day of April, 2020.

   SERVICE LIST

   Kenetta Natashe Muhammad
   2049 Highview Road SW
   Atlanta, GA 30311

   Loretta Kelly, Co-Debtor
   2049 Highview Road SW
   Atlanta, GA 30311

   Howard P. Slomka
   Slipakoff & Slomka, PC
   Suite 2100
   3350 Riverwood Parkway
   Atlanta, GA 30339

   Julie M. Anania
   Nancy J. Whaley
   Standing Chapter 13 Trustee
   Suite 120
   303 Peachtree Center Avenue
   Atlanta, GA 30303



                                                        /s/ Chad R. Simon
                                                        Chad R. Simon
                                                        Georgia Bar No. 646919
                                                        The Chad R. Simon Law Firm, LLC
                                                        Post Office Box 80727
                                                        Atlanta, GA 30366
                                                        chad@chadsimonlaw.com
                                                        (770) 856-9046
